Citation Nr: 1047611	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-36 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for carcinoma of the tongue 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2010, the Veteran testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge.  The transcript 
from that hearing has been associated with the claims file and 
has been reviewed.

The issue of entitlement to service connection for a psychiatric 
disorder, to include depression and PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service 
did not include duty in or visitation to the Republic of Vietnam 
and he is not entitled to a presumption of Agent Orange exposure.  

2.  The Veteran has not been diagnosed with any disorder which is 
presumptively related to Agent Orange.

3.  There is no evidence of record corroborating the Veteran's 
assertion of in-service exposure to Agent Orange or toxic 
chemicals during his military service. 

4.  It has not been shown, by credible competent evidence, that 
the Veteran's tongue cancer was manifested during service or 
within one year after his discharge from service, or that it was 
due to or aggravated by any other service-related incident, to 
include Agent Orange exposure.


CONCLUSION OF LAW

Carcinoma of the tongue was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2006, April 2007, and June 2008, the 
RO informed the Veteran of its duty to assist him in 
substantiating his cancer claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the June 2008 letter 
informed him of how disability ratings and effective dates are 
assigned, if service connection were to be granted.  See Dingess 
v. Nicholson, supra.  The Veteran's appeal has been 
readjudicated-most recently in June 2009.  Moreover, the Veteran 
has not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The VA has also satisfied its duty to assist the Veteran in the 
development of his tongue cancer claim.  Relevant in-service and 
post-service treatment reports are of record.  Although a VA 
examination was not scheduled to obtain a medical opinion, the 
Board finds that it is not necessary.  Under the VCAA, VA is 
obliged to provide an examination when the veteran presents a 
claim for service connection and meets the threshold requirements 
that there was an event, injury, or disease in service; there is 
evidence of current disability or recurrent symptoms; and the 
evidence of record indicates that the claimed disability or 
symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case, there is no indication that the Veteran's 
tongue cancer, may be associated with his military service.  
Indeed, as discussed below, there is no competent evidence of in-
service events related to tongue cancer, nor has he provided 
credible evidence of continuity of symptomatology since 
separation from service.  Finally the 2008 VA progress note found 
that there was no medical basis for finding a causal relationship 
between the tongue cancer and active service.  The Veteran has 
presented no competent medical evidence to the contrary.  
Accordingly, an examination is not required here, even under the 
low threshold of McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  


II.  Law and Analysis - Tongue Cancer

The Veteran contends that his tongue cancer resulted from 
possible exposure to herbicides and or photo/printing chemicals 
while onboard his Navy ship.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases are subject to presumptive service connection if 
manifest to a compensable degree within one year from separation 
from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
claimed to be a result of exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has 
determined that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic of Vietnam.  Specifically 
service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to be 
entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

The applicable criteria also provide that a disease associated 
with exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309(e), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 
3.309(e).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year, after the last date 
on which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Turning to the evidence of record,  the Veteran's service 
personnel records show he served on the USS Kittyhawk during the 
Vietnam era.  Unfortunately, his service, as reflected in the 
record, does not fall within the definition of "service in 
Vietnam" in the relevant statutes and regulations.  There is no 
documentation that he had actual visitation to Vietnam and there 
is no corroborative evidence to support such a finding.  In the 
absence of evidence of actual duty or visitation in Vietnam, he 
is not entitled to a presumption of Agent Orange exposure.  

The Board also notes that tongue cancer is not among the 
disabilities which have been associated with exposure to 
herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, 
the presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  
The Board finds that the Veteran's claim must be denied on this 
basis.

Nevertheless, even if a veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran alleges that he was exposed to herbicides primarily 
from the ship that was used to transport Agent Orange or the 
aircraft that he believes were contaminated with it.  Service 
personnel records indicate the Veteran served as a lithographer 
on the USS Kittyhawk and there is no official service department 
documentation, or any other objective evidence, to support his 
claim of herbicide exposure.  Therefore, his assertion without 
more, simply does not does not support the claim that he was, in 
fact, actually exposed to Agent Orange in service.  

Likewise service treatment records (STRs) are entirely negative 
for any complaints, treatment, or diagnosis pertaining to 
herbicide and/or toxic chemical exposure, or symptoms suggestive 
of tongue cancer.  

Post-service medical records show the Veteran was diagnosed and 
treated for tongue carcinoma beginning in 2000, approximately 30 
years after his separation from active duty and do not, in any 
way, suggest that it originated during his military service.  
These records also show the Veteran was a longtime smoker of two 
packs per day for 25-30 years and that up until a year ago he 
consumed a case of beer per week.  There was no mention of 
exposure to Agent Orange or toxic chemicals.

Here, the Board is unable to attribute the post-service 
development of the Veteran's tongue cancer to service.  The 
record does not show that the cancer, first documented in 2000 
was manifested prior to that date and during those intervening 
years he did not complain of or receive treatment for any 
pertinent symptoms.  That is to say, he has failed to show 
continuity of symptomatology in the several decades after his 
service had ended before the manifestation of relevant pathology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

Moreover, such a long span between the conclusion of his military 
service and the onset of his symptoms after service is probative 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In addition, the 
record is negative for a medical opinion linking the tongue 
cancer to service.  See Hickson, supra.  

Of record is a progress note showing the Veteran was seen as a 
new patient in a VA primary care clinic in June 2008.  He gave a 
history of oral cancer which he essentially attributed to working 
with ink as a pressman while in the Navy and/or Agent Orange 
exposure from working closely with contaminated planes coming to 
and from the fields during Vietnam.  The examiner, however, 
concluded that no known nexus exists for oral cancer and military 
service.  He then cited the Veteran's oral cancer risk factors 
including alcohol abuse and smoking.  This progress note provides 
an opinion consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

The Veteran has also asserted that his tongue cancer is related 
to exposure to photo/printing chemicals, and the Board does not 
discredit this contention.  However, assuming without conceding 
that he was exposed to such chemicals in service, the Board notes 
that mere exposure to a potentially harmful agent is insufficient 
to be eligible for VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, but 
also a nexus, that is, a causal connection, between this current 
disability and the exposure to toxic chemicals in service.  See 
Hickson supra.  The record, to date, does not show the Veteran's 
tongue cancer is clinically associated with exposure to photo 
chemicals or printing ink during service by any competent medical 
opinion.

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions, his complaints to 
healthcare providers, his written statements, or his hearing 
testimony.  As to his assertions that he developed tongue cancer 
due to in-service herbicide or chemical exposure, the Board 
acknowledges that he is competent to give evidence about what he 
sees and feels; for example, he is competent to report his duties 
using printing ink.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Although we recognize the sincerity of the 
arguments advanced by the Veteran in this case, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The problem in this case is that there is no official service 
department documentation, or any other objective evidence, to 
support his claim of herbicide exposure.  In addition, his tongue 
cancer is not among the enumerated diseases listed in 38 C.F.R. 
§ 3.309 as having a positive association with exposure to 
herbicide agents.  Finally, the evidence currently contained 
within the claims file does not establish that a medical nexus 
exists between the Veteran's claimed disability and his period of 
service.  Thus, the Veteran's own opinion and theories about his 
claimed disability, to the extent it is to be accorded some 
probative value, is far outweighed by the evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

In this case the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for carcinoma of the tongue is denied.  


REMAND

The Veteran's contentions on appeal relate his current 
psychiatric problems, primarily PTSD and depression, to military 
service.  His reported in-service stressor is that on December 
18, 1967, his ship, the USS Kittyhawk, suffered a fire while 
docked at the Subic Bay Naval Station in the Philippines.  

Review of the Veteran's STRs reveal that in July 1969, he was 
evaluated for complaints of an inability to sleep and treated 
with Valium.  There was no mention of other specific pathology or 
psychiatric diagnosis.  The current medical evidence of record 
includes a June 2008 progress note with diagnoses of PTSD and 
depression.  However, the PTSD diagnosis is based upon a vague 
and general reference to symptoms without specific discussion of 
the DSM-IV criteria and the examiner did not sufficiently address 
whether the Veteran's depression had its onset during service.  
Moreover, the post-service evidence fails to address the 
importance, or lack thereof, regarding the Veteran's post-service 
difficulties with a job loss in May 2005 and his bouts with 
cancer.  As such, a VA examination is needed to determine whether 
he has the claimed acquired psychiatric disorders and, if so, 
whether they are related to service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board also notes that it is unclear from the medical evidence 
of record that the Veteran's claimed psychiatric manifestations 
are not part and parcel of the same psychiatric disorder.  Under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2008); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  As a result, the 
VA examiner should also offer an opinion as to whether the 
Veteran has a separate disability manifested by depression that 
has distinct symptomatology apart from the claimed PTSD.  The RO 
in adjudicating these particular claims should take into account 
the principles found in Esteban.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any appropriate 
authorizations where necessary, obtain 
copies of records of any psychiatric 
treatment that the Veteran may have 
received since his separation from active 
duty in 1970.  Document all attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  All such available records 
should be associated with the claims 
folder.  See 38 U.S.C.A. § 5103A(b).

2.  The Veteran should be referred for a VA 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric pathology.  The claims folder 
must be made available to the examiner for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail.  

The examiner should be informed that 
service records reveal the Veteran was 
treated for a single episode of an 
inability to sleep during service.  Also, 
the evidence supports that he served on the 
USS Kittyhawk in December 1967 and that the 
ship suffered a serious fire at that time.  
The Veteran also has significant post-
service stressors of tongue cancer in 2000 
and job loss in 2005. 

a.  If the examiner concludes that the 
Veteran has a diagnosis of PTSD, he/she 
should specifically address whether it 
is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that it is a result of 
the verified in-service stressor, i.e. 
the ship fire.  Any diagnosis of PTSD 
must be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-
IV).  If the Veteran does not meet the 
criteria for a diagnosis of PTSD, the 
examiner should explain why.

b.  In the alternative, the examiner 
should indicate whether the Veteran has 
a primary psychiatric disorder 
consistent with depression.  The 
examiner must identify and explain the 
elements supporting the diagnoses and 
set forth whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any diagnosed disorder is traceable 
to any incidents, symptoms, or treatment 
the Veteran experienced or manifested 
during service.  If warranted, the 
examiner should indicate whether any 
depression is part and parcel of a 
larger psychiatric disorder, such as 
PTSD. 

Any opinion provided should include 
discussion of specific evidence of record.  
The basis for the conclusions reached 
should be stated in full, and any opinion 
contrary to those already of record should 
be reconciled, to the extent possible.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, furnish the 
Veteran and his representative an 
appropriate supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


